 Case 2:21-cv-02354-SHM-atc Document 1 Filed 05/27/21 Page 1 of 7                    PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


Kayland Hayes,

        Plaintiff,

v.                                                                 Case No. _________
                                                                   JURY DEMANDED

Union Health, LLC, d/b/a/ Crisp Connections,

        Defendant.


                     VERIFIED COMPLAINT FOR VIOLATIONS OF THE
                            FAMILY & MEDICAL LEAVE ACT


        COMES NOW Plaintiff Kayland Hayes (“Ms. Hayes”), by and through counsel, and for

her Complaint against Union Health, LLC (“Crisp Connections”) states and alleges as follows:

                                  NATURE OF COMPLAINT

     1. Ms. Hayes brings this action under federal law, specifically the Family & Medical Leave

        Act (“FMLA”), 29 U.S.C. § 2601 et seq.

     2. Ms. Hayes brings this action against Defendant for interference with her rights under the

        FMLA.

     3. Defendant’s actions were in direct violation of the FMLA, 29 U.S.C. § 2601 et seq.

     4. For said violations, Ms. Hayes is seeking compensation for back pay, liquidated damages,

        and attorney’s fees.

                                               PARTIES

     5. Ms. Hayes is an adult resident of Memphis, Shelby County, Tennessee.

     6. Plaintiff was an employee of Defendant for FMLA purposes.
Case 2:21-cv-02354-SHM-atc Document 1 Filed 05/27/21 Page 2 of 7                   PageID 2




 7. Upon information and belief, Defendant Union Health, LLC, doing business as Crisp

    Connections, is a Florida-based corporation.

 8. Defendant is registered to do business in the state of Tennessee and its address for service

    of process is 3839 Forest Hill Irene Road, Memphis, TN 38125-9914.

                                   JURISDICTION & VENUE

 9. This Court has original federal question jurisdiction pursuant to 28 U.S.C. § 1311 because

    this case is brought under the FMLA 29 U.S.C. § 201 et seq.

 10. Defendant is a legal entity in the State of Florida, however, Defendant maintains an office

    in which it carries on business in the State of Tennessee and has sufficient minimum

    contacts in Tennessee so as to give this Court personal jurisdiction over Defendant.

 11. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a substantial part

    of the events giving rise to Ms. Hayes’ claims occurred in this district.

                                  FACTUAL BACKGROUND

 12. Ms. Hayes was hired by Defendant on or about July 1, 2019.

 13. Ms. Hayes’s employment with Defendant ended on or about August 4, 2020.

 14. Ms. Hayes worked as a sales agent for Defendant.

 15. On or about July 1, 2020, Ms. Hayes began exhibiting COVID-19 symptoms.

 16. The next day, on or about July 2, Ms. Hayes’ symptoms continued to get worse and upon

    her arrival at work a digital thermometer showed Ms. Hayes had a fever of 103°.

 17. Ms. Hayes was instructed to go home for the day by her supervisor.

 18. That same day, Ms. Hayes went to the hospital to be tested for COVID-19.

 19. The following day, on or about July 3, Ms. Hayes received news from the hospital that she

    was positive for COVID-19.
Case 2:21-cv-02354-SHM-atc Document 1 Filed 05/27/21 Page 3 of 7                   PageID 3




 20. Because Defendant’s office was closed on July 4, Ms. Hayes informed her employer of her

    positive test on July 5.

 21. Despite Ms. Hayes’s symptoms and positive-diagnosis, management instructed Ms. Hayes

    that she should come to the office to pick up supplies that would allow her to work from

    home.

 22. Ms. Hayes informed management that because of her symptoms, she was unable to do so

    and requested two weeks leave to quarantine and seek medical treatment.

 23. Ms. Hayes’s leave request was approved.

 24. At the end of this period of leave, Ms. Hayes was informed that she could either work from

    home or return to the office.

 25. Ms. Hayes informed her employer that she wished to work from home and she did so for

    the next week and a half.

 26. On or about July 30, Ms. Hayes was contacted by her employer and was told she needed

    to return to working from the office the following week.

 27. In the same conversation, Ms. Hayes informed her manager that she was again

    experiencing fever and other Covid symptoms and would need to remain off work in order

    to seek medical attention.

 28. Her employer instructed her that if she remained at home she would not be paid, but

    provided her no guidance regarding her right to take FMLA leave for her serious illness.

 29. Approximately one week later, Ms. Hayes was informed by her employer that she had been

    terminated due to job abandonment.

 30. At no point during Ms. Hayes’ period of illness was Ms. Hayes ever informed of her rights

    under the FMLA.
Case 2:21-cv-02354-SHM-atc Document 1 Filed 05/27/21 Page 4 of 7                      PageID 4




                           COUNT I – VIOLATION OF THE FMLA

 31. Ms. Hayes realleges and incorporates all allegations as if actually set forth herein.

 32. At all relevant times, Defendant was an employer with more than fifty employees.

 33. At all relevant times, Ms. Hayes was a “covered employee” of Crisp Connections for

    purposes of the FMLA.

 34. The FMLA entitles a covered employee to a total of twelve workweeks of unpaid leave for

    a serious health condition that renders the employee unable to perform the functions of her

    job. 29 U.S.C. § 2612.

 35. When an employee seeks leave for the first time for a FMLA-qualifying reason, the

    employee need not expressly assert rights under the FMLA or even mention the FMLA.

    29 CFR § 825.303(b).

 36. When an employee requests FMLA leave, or when the employer acquires knowledge that

    an employee’s leave may be for an FMLA-qualifying reason, the employer must notify

    the employee of the employee’s eligibility to take FMLA leave within five business days,

    absent extenuating circumstances. 29 CFR § 825.300(b)(1).

 37. Beginning on July 5, 2020, Crisp Connections was aware that Ms. Hayes was diagnosed

    with COVID-19 and was severely ill.

 38. After this initial illness, Ms. Hayes began working from home but on July 30 informed

    her employer that she was ill again and would need to take additional time off to seek

    medical attention.

 39. Ms. Hayes was told by her employer that if she did not return to work in person she would

    not be paid but was not instructed that she was entitled to leave under the FLSA.
Case 2:21-cv-02354-SHM-atc Document 1 Filed 05/27/21 Page 5 of 7                    PageID 5




 40. By terminating Ms. Hayes during her subsequent absence Crisp Connections violated Ms.

    Hayes’ rights under the FMLA, causing Ms. Hayes substantial harm.

 41. The foregoing conduct, as alleged, constitutes a willful violation of the Family & Medical

    Leave Act, per 29 U.S.C. § 201 et seq.

                                      PRAYER FOR RELIEF

 42. WHEREFORE, Ms. Hayes prays as follows:

 43. A declaratory judgment that the practices complained of herein were unlawful under the

    FMLA

 44. An award of money damages for unpaid wages, including liquidated damages in an amount

    to be determined at trial, attorney’s fees, and any and all such other legal and equitable

    relief as the Court deems necessary, just, and proper.

                                  DEMAND FOR JURY TRIAL

            Plaintiff hereby demands a jury trial on all causes of action and claims with respect

    to which she has a right to a jury trial.
Case 2:21-cv-02354-SHM-atc Document 1 Filed 05/27/21 Page 6 of 7      PageID 6




                                      Respectfully submitted,

                                      s/Philip Oliphant_______________
                                     Alan G. Crone, TN Bar No. 014285
                                     Philip Oliphant, TN Bar No. 025990
                                     THE CRONE LAW FIRM, PLC
                                     88 Union Avenue, 14th Floor
                                     Memphis, TN 38103
                                     844.445.2387 (voice)
                                     901.737.7740 (voice)
                                     901.474.7926 (fax)
                                     acrone@cronelawfirmplc.com
                                     poliphant@cronelawfirmplc.com

                                     Attorneys for Plaintiff
 Case 2:21-cv-02354-SHM-atc Document 1 Filed 05/27/21 Page 7 of 7                   PageID 7




                          DECLARATION AND VERIFICATION


        I, Kayland Hayes, verify and declare that the facts stated in the foregoing Verified
Complaint to the best of my knowledge and belief are true, and that the Complaint is not made
out of levity or by collusion with the Defendant, but in sincerity and truth for the causes
mentioned in the Complaint.




                                            ___________________________________
                                            Kayland Hayes


                                            Date: ______________________________
